OPINION OF THE COURT BY
PADGETT, J.
This is an appeal by the State of Hawaii from the dismissal of a charge of refusal to consent to testing, under HRS § 286-155, on the basis that the hearing was not held within 20 days after the receipt of the affidavit. The trial judge construed HRS § 286-156 as forbidding a waiver of the 20-day period.
While we have held that, absent waiver, the 20-day statutory requirement must be strictly complied with, we think it clear that the defendant can waive that requirement Here, the record indicates that the appellee requested a continuance in order to complete discovery and that the court below granted that continuance. We hold that a defendant, charged with failure to submit to testing, can waive the 20-day period. Reversed and remanded for further proceedings consistent herewith.
Arthur E. Ross, Deputy Prosecuting Attorney, on the briefs for appellant.
Bruce A. Masunaga on the brief for appellee.